DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         MICHAEL CARUSO,
                             Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D17-2202

                             [May 16, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Geoffrey D. Cohen, Judge; L.T. Case No.
16001658CF10A.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jessenia J.
Concepcion, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Johnson v. State, 215 So. 3d 644 (Fla. 5th DCA 2017),
rev. granted, Case No. SC17-845, 2017 WL 3484099 (Fla. July 28, 2017).

WARNER, GROSS and TAYLOR, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.